Citation Nr: 0204420	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the VA properly reduced the veteran's monthly VA 
compensation benefits to a rate of 10 percent, effective from 
May 11, 1996 to May 7, 1997. 



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse, sister and neighbor



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel




INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  His claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2001 
determination of the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia.  Following the 
issuance of the March 2001 determination, the VA Regional 
Office in Huntington, West Virginia transferred the veteran's 
claims file to the VA Regional Office in Cleveland, Ohio 
(RO).  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  The veteran is entitled to receive VA compensation 
benefits for post-traumatic stress disorder (PTSD) rated 100 
percent disabling, effective March 11, 1994.

3.  The veteran was convicted of a felony and incarcerated 
for more than 60 days, from March 12, 1996 to May 8, 1997. 



CONCLUSION OF LAW

The VA properly reduced the veteran's monthly VA compensation 
benefits to a rate of 10 percent between May 11, 1996 to May 
7, 1997.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5313 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.665 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the RO properly reduced 
the veteran's monthly VA compensation benefits to a rate of 
10 percent, effective from May 11, 1996 to May 7, 1997.  The 
veteran appealed this determination.  

While his appeal was pending, legislation was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  This enhanced duty to assist is inapplicable if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See 38 U.S.C.A. § 5103(A) 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  See 38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,6230 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  The amendments were effective 
November 9, 2000.  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not 
considered the veteran's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the veteran's claim does 
not prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the duty to notify, in March 2001 the RO 
informed the veteran of the decision to reduce his 
compensation award between May 11, 1996 to May 7, 1997 
because of his incarceration.  In addition, in a Statement of 
the Case issued in May 2001, the RO informed the veteran of 
the regulations pertinent to his claim and the evidence 
considered.  With regard to the duty to assist, the veteran 
was afforded a videoconferencing hearing before the Board 
October 2001.  The veteran has not identified any outstanding 
evidence that needs to be obtained in support of his claim.  
In any event, additional assistance could not possibly aid in 
substantiating his claim, because, as explained below, the 
veteran's entitlement to the benefit sought is precluded by 
law.  

The facts in this case are not in dispute.  In June 2000, the 
Board granted the veteran entitlement to service connection 
for PTSD.  In July 2000, the RO effectuated the Board's 
decision and assigned the veteran's PTSD a 100 percent 
evaluation, effective from April 12, 1994.  Thereafter, the 
RO received evidence showing that, during the time period at 
issue, the veteran had been convicted of a felony and 
incarcerated.  According to two VA Forms 21-4193 (Notice to 
Department of Veterans Affairs of Veteran or Beneficiary 
Incarcerated in Penal Institution), the veteran committed a 
felony on April 6, 1995, was incarcerated for conviction of 
that felony at Huttonsville Correctional Center on March 12, 
1996, and entered a work release program at Pruntytown 
Correctional Center on May 8, 1997.  Based on this evidence, 
in March 2001, the RO determined that, effective May 11, 1996 
to May 7, 1997, the veteran would be paid VA compensation 
benefits at the 10 percent rate due to his incarceration.  

Statutory and regulatory provisions provide that when a 
veteran is in receipt of compensation at or above the 20 
percent rate, his compensation will be reduced to the 10 
percent rate 61 days after incarceration for conviction of a 
felony committed after October 7, 1980.  See 38 U.S.C.A. § 
5313 (West 1991 & Supp. 2001); 38 C.F.R. § 3.665 (2001).  A 
person whose benefits are subject to this reduction shall be 
informed of the rights of the person's dependents to an 
apportionment while the person is incarcerated and the 
conditions under which payments to the person may be resumed 
upon release from incarceration.  See 38 C.F.R. § 3.665(a).

In this case, because the veteran was entitled to VA 
compensation benefits above the 20 percent rate when he was 
convicted of a felony in 1996 and incarcerated for more than 
60 days from 1996 to 1997, the aforementioned provisions 
unequivocally required the RO to reduce the veteran's VA 
compensation benefits to the 10 percent rate on May 11, 1996, 
sixty-one days after the veteran's incarceration.  The 
aforementioned provisions also required the RO to inform the 
veteran of the rights of his dependents to an apportionment 
of his benefits while he was incarcerated.  The RO satisfied 
this requirement by requesting the veteran to submit proof of 
dependents.  The veteran responded to this request by 
submitting evidence showing that he had a dependent spouse in 
1994, but no dependents during his period of incarceration.  

The Board acknowledges the veteran's contention that, because 
his service-connected PTSD caused him to commit the felony 
and prompted his incarceration, his compensation benefits 
should not have been reduced to the 10 percent rate.  
However, there is no statutory or regulatory provision 
allowing for a veteran who is incarcerated for a felony to be 
paid compensation benefits at more than the 10 percent rate 
based on the veteran's rationale.  Rather, the law in this 
case is dispositive.  Therefore, the veteran's claim must be 
denied based on the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The RO having properly reduced the veteran's monthly VA 
compensation benefits to a rate of 10 percent, effective from 
May 11, 1996 to May 7, 1997, the veteran's claim is denied.  


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

